Citation Nr: 9904641	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left leg muscle hernia with partial peroneal 
nerve palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim on 
appeal.  The veteran, who had active service from January 
1942 to August 1946, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  In 
his substantive appeal, the veteran raised the issue of 
entitlement to service connection for a back disorder 
secondary to residuals of a left leg muscle hernia with 
partial peroneal nerve palsy.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


REMAND

The veteran seeks an increased evaluation for residuals of a 
left leg muscle hernia with partial peroneal nerve palsy, 
currently evaluated as 10 percent disabling.  His claim is 
well grounded, meaning it is plausible.  Hence, the VA has a 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.159 (1998). 

The veteran, through his representative, essentially argues 
that compensation is warranted for a scar on the left lower 
extremity.  In addition, the argument has been presented that 
while the recent VA examination report indicated weakness on 
dorsiflexion and plantar flexion, the examination failed to 
include range of motion studies, and that the RO failed to 
consider other applicable diagnostic codes in evaluating the 
veteran's disability.  

In reviewing the record, the Board finds that, while the 
veteran underwent a VA compensation  examination in May 1998, 
the evaluation was incomplete.  Specifically, the examiner 
did not fully address the degree of muscle and nerve 
impairment present.  The examiner also recommended repeat EMG 
and nerve conduction studies which were apparently not 
performed.  The veteran's representative has requested a 
remand for the purpose of affording the veteran a more 
thorough evaluation.  The Board agrees that additional 
development is necessary in order to accurately assess the 
degree of impairment caused by the veteran's residuals of a 
left leg muscle hernia with partial peroneal nerve palsy.  
Accordingly this case is REMANDED for the following action:

1.  The veteran should be afforded VA 
surgical and neurological examination in 
order to determine the full nature and 
extent of the veteran's service-connected 
residuals of a left leg muscle hernia 
with partial peroneal palsy.  If the 
neurologist deems it necessary, the 
veteran should undergo repeat EMG and 
nerve conduction studies, as well as any 
other indicated tests.  The neurologist 
should note any weakness of eversion of 
left foot and any foot drop, if present.  
The neurologist should also determine 
which nerve in the left leg was injured 
(i.e., peroneal or musculoskeletal) and 
whether the veteran's muscle and nerve 
injuries affect the same or entirely 
different functions.  The neurologist 
should also classify the degree of nerve 
damage (complete paralysis, or incomplete 
paralysis with severe, moderate, or mild 
disability).  See 38 C.F.R. § 4.123, 
4.124, note that precedes 38 C.F.R. 
§ 4.124a, Code 8510, along with the 
applicable rating code (8521 or 8522).  
The surgical examination should include 
full range of motion studies of the left 
ankle and foot, and the examiner should 
provide a full description of the left 
leg surgical scar (i.e., whether tender 
or painful on palpation).  The claims 
folder should be made available to the 
examiners for review.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The veteran's left 
leg disability was originally rated under 
the rating criteria for muscle injuries 
(38 C.F.R. § 4.73, Code 5311) but, in 
reviewing the statement of the case sent 
to the veteran during this appeal, it 
becomes apparent that the disability is 
now evaluated under the rating criteria 
for nerve injuries (38 C.F.R. § 4.124a, 
Code 8512).  Both codes are applicable, 
although a muscle injury cannot be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55.  
The RO should review the requested 
examination report(s) and determine 
whether the veteran's muscle and nerve 
injuries affect the same or entirely 
different functions.  The RO must also 
consider 38 C.F.R. § 4.118, Codes 7803, 
7804, 7805.  The left leg disability 
should be rated accordingly, with the RO 
mindful of the principles of combined 
ratings (38 C.F.R. § 4.55), the rule 
against pyramiding (38 C.F.R. § 4.14), 
and Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), which allows for separate 
ratings if the symptomatology does not 
overlap.     

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS
	Acting Member, Board of Veterans' Appeals  
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


